330 F.2d 614
James T. THROWER and Jane P. Thrower, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 20916.
United States Court of Appeals Fifth Circuit.
April 20, 1964.

Petition for Review of Decisions of the Tax Court of the United States.
Richard S. Doyle, Stanley Worth, Washington, D. C. (Korner, Doyle, Worth & Crampton, Washington, D. C., of counsel), for petitioners.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Atty., Dept. of Justice, R. P. Hertzog, Acting Chief Counsel, I. R. S., Robert B. Alexander, Jr., Atty., I. R. S., Gary P. Smith, Joseph Kovner, Robert H. Solomon, Attys., Dept. of Justice, Washington, D. C., for respondent.
Before RIVES, BELL, and WRIGHT,* Circuit Judges.
PER CURIAM.


1
The decisions of the Tax Court are correct. Its findings of fact are not clearly erroneous. We agree with its opinion reported at 21 T.C.M. 1540.


2
Affirmed.



Notes:


*
 Of the D. C. Circuit, Sitting by designation